Citation Nr: 1122335	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher rating for pes planus, to include consideration of whether the reduction of the 50 percent schedular rating for bilateral pes planus to 10 percent, effective April 1, 2007, was proper.

2.  Entitlement to a rating in excess of 10 percent for bursitis of the right knee.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to November 1975 and from December 1978 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  A December 1999 rating decision granted service connection for bilateral pes planus and assigned a 30 percent rating, effective July 26, 1999.  An October 2001 rating decision increased the Veteran's rating to 50 percent, effective January 1, 2001.

2.  Following appropriate due process, a January 2007 rating decision reduced the 50 percent rating assigned for the Veteran's bilateral pes planus to 10 percent, effective April 1, 2007.

3.  The Veteran's bilateral pes planus was characterized by pain to palpation along the plantar surface of the feet as well as pain over the metatarsophalangeal joint, bilaterally.  There was hallux valgus and bunions bilaterally.  

4.  The evidence did not demonstrate either severe bilateral flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities; or pronounced bilateral flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

5.  The Veteran had a right knee disability manifested by slight limitation of motion with flexion ranging from 90 to 140 degrees, normal extension, and no evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 percent for bilateral pes planus prior to April 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2010).

2.  The reduction of the assigned 50 percent rating for bilateral pes planus was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105(e), 3.344, 4.71a, Diagnostic Code 5276 (2010).

3.  The criteria for a rating in excess of 10 percent for bilateral pes planus after April 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2010).

4.  The criteria for a rating in excess of 10 percent for a right knee bursitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for an increased rating for right knee bursitis, the record reflects that the Veteran was provided the required VCAA notice by a letter mailed in December 2005, prior to the initial adjudication of the claim.  However, the Board notes that the December 2005 letter did not provide the Veteran with explicit notice how disability ratings and effective dates are assigned.  However, the Board notes that the Veteran received both a statement of the case (SOC) and a supplemental SOC informing the claimant of the rating criteria which would provide a basis for an increased rating.  Additionally, the Veteran and his representative were afforded a hearing before the undersigned Veterans Law Judge.  While the appellant may not have received full notice prior to the initial decision, after notice was provided the claimant was given the relevant criteria and afforded a meaningful opportunity to participate in the adjudication of the claims, and the claim was readjudicated.  The claimant was provided the opportunity to present pertinent evidence and testimony.  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the Veteran has been afforded appropriate examinations and pertinent treatment records have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that subsequent to the issuance of the most recent supplemental statement of the case, the Veteran submitted a collection of medical records for consideration.  Most of the records were duplicate x-ray reports.  Other records were new but contained essentially the same information already noted in records which were previously considered by the RO.  Accordingly, the Board concludes that there is no prejudice to the Veteran in the Board considering these records, and a remand to have them considered by the RO would unnecessarily delay the claim.  Accordingly, the Board will address the merits of the claim.

II.  Entitlement to a higher rating for pes planus, to include consideration of whether the reduction of the 50 percent schedular rating for bilateral
 pes planus to 10 percent, effective April 1, 2007, was proper.

At the outset, the Board acknowledges VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The veteran was afforded a proper VCAA notification letter in December 2005.  

The Board has also noted that, to the extent that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits, the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  
	
Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).  

In December 1999, the RO granted service connection for bilateral pes planus and assigned a noncompensable rating, effective July 1999.  An October 2000 rating decision granted an increase to a 30 percent rating for pes planus, effective July 1999, and an October 2001 rating decision granted an increase to 50 percent for pes planus, effective January 2001.  

In November 2005, the Veteran submitted a claim for an increased rating for his bilateral pes planus.  After an April 2006 QTC examination, a June 2006 rating decision proposed to reduce the rating to 10 percent for his bilateral pes planus.  The RO notified the Veteran of the proposed reduction by a letter dated June 2006 and was advised him that he could submit medical evidence or other evidence to show that his evaluation should not be reduced.  He was also advised that he could request a personal hearing.  A January 2007 rating decision finalized the 10 percent rating, effective April 1, 2007.  The Veteran disagreed with the 10 percent rating and appealed.  

Thus, issue essentially involves two questions.  First, was the reduction in the 50 percent evaluation proper; and second, if the reduction was proper, was the assignment of a 10 percent schedular disability evaluation proper.

The Veteran contends that the 50 percent evaluation should be reinstated because his condition has not improved.  He stated during his hearing before the undersigned Veterans Law Judge in April 2011, that he had severe pes planus in both feet that was not getting any better with time.  The Veteran stated that the VA had made three or four pairs of orthotics for him but it didn't seem to be working.  He also reported pain and swelling, especially in the right foot.  

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  As discussed above, the Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and/or request a hearing.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  However, the Board observes that additional requirements are set forth at 38 C.F.R. § 3.344.  Reexaminations reflecting improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Veteran was afforded a VA examination in March 2005 at which time the Veteran complained of pain in both feet on prolonged standing.  Pain on the left foot was below the medial malleolus over the calcaneus region where the tibial posterior tendon crossed.  Pain was also in the middle of the arch, especially the medial portion, medial half of the bottom of the arch.  The Veteran used inserts in his shoes.  The examiner noted that the Veteran's pes planus had developed gradually over the years, but that he did not have any calluses.  Examination revealed pes planus in the right side with right ankle dorsiflexion to 10 degrees and plantar flexion to 30 degrees; eversion to 8 degrees, inversion to 30 degrees with mild hallux valgus with bunion.  Manipulation of the foot did not cause any pain except on deep manipulation of dorsiflexion.  There was mild tenderness in the bottom of the foot where there is an arch on the medial side, but no tenderness on the dorsal aspect.  

The left foot had hindfoot varus and forefoot valgus deformity as well as mild hallux valgus with pes planus and bunion.  There was marked tenderness below the malleolus over the calcaneal region where the tibial posterior crosses.  Dorsiflexion was to 5 degrees, and plantar flexion was to 15 degrees; eversion was to 5 degrees and inversion was to 15 degrees, with pain.  Temperature and sensations in the feet were normal and there was no tenderness over the heels or Achilles tendon, bilaterally.  The Veteran could raise himself on his toes and heels but could not squat down.  The Veteran could not put both toes together when standing and the great toes were slightly tender in both feet.  X-rays showed bilateral pes planus with degenerative joint disease with osteoarthritis.

The Veteran was afforded a VA examination in April 2006 at which time he complained of constant, aching pain in the feet.  After standing or walking, the Veteran had pain, weakness, stiffness, swelling and fatigue.  Examination revealed bilateral painful motion and tenderness.  There was pes planus present bilaterally, but no valgus present on the right or left side.  There was no forefoot/midfoot malalignment and palpation of the feet showed moderate tenderness.  There was hallux valgus bilaterally and the degree of angulation was moderate with no resection of the metatarsal head present.  The Achilles tendon had good alignment bilaterally.  The Veteran had limitations with standing and walking, and he required corrective shoes.  However, corrective shoes did not relieve the symptoms and pain in the feet.  X-rays showed bilateral hallux valgus; bilateral pes planus, and bilateral mild degenerative joint disease of the first MP joint; and otherwise negative weight-bearing study of the right foot.  

Thus, as noted above, the January 2007 rating decision reduced the Veteran's disability rating to 10 percent, effective April 1, 2007.  The Veteran disagreed and appealed.  

On appeal, the Veteran submitted VA treatment records as well as private treatment records asserting that his 50 percent rating should be reinstated.  VA podiatric record dated November 2008 indicated that the Veteran complained of painful arches with longstanding refractory-to-conservative care and orthotics.  There was pain to palpation on the mid foot fascia area of both feet and bunions and hammertoes were present.  Diagnoses of bilateral planus deformity; severe metatarsus primus varus with hallux valgus deformity on the right; and degenerative changes to the right ankle were provided.  

Private treatment records dated March 2009 reflected treatment for complaints of pain in the bilateral plantar feet with the left mildly worse than the right.  An EMG study was abnormal, and consistent with a very mild right tarsal tunnel syndrome.  

The Veteran was afforded another VA examination in June 2010.  The Veteran complained that his pes planus had become more severe.  The Veteran complained of constant pain with radiation to the legs with the pain worse on prolonged standing.  Pain was better with the use of medication, Tramadol.  The examiner completed a thorough review of the record.  Upon examination, the Veteran had a normal stance and stride, and was able to tandem heel-to-toe walk without difficulty.  There was no swelling, ecchymosis or skin discoloration of the bilateral feet.  The examiner noted evidence of bilateral pes planus, hallux valgus, and bunion deformities bilaterally.  There was pain to palpation along the plantar surface of the right and left feet, as well as pain over the metatarsophalangeal joint of the right and left feet.  

The examiner noted that the amount of pain complaints with the palpation to the feet appeared to be significantly out of proportion to the amount of pressure being applied.  A diagnosis of bilateral pes planus was provided.  The examiner stated that pain out of proportion to the actual amount of pressure being applied indicated evidence of symptom magnification with subjective complaints not supported by objective findings.  The examiner therefore, opined that the foot condition should not hinder the claimant's ability to work on a full-time, unrestricted basis, and that the foot condition should not hinder the claimant's ability to function on an unlimited basis.  

Moreover, the examiner opined that although the medical records reviewed noted that there was evidence of severe foot problems, the current examination showed only evidence of bilateral pes planus without evidence of severe metatarsus primus varus with associated hallux valgus deformity and partial subluxation of the left big toe and first metatarsal head, and moderate metatarsus primus varus with hallux valgus deformity.  The examiner stated that his review of x-rays confirmed his diagnosis.  He further stated that there was no evidence of any significant pathology to either the right or left ankle/foot region.

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for disabilities which have continued for five years or more, the issue is whether material improvement in a Veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  As the Veteran's 50 percent rating was in effect from January 2001 until April 1, 2007, a period of more than five years, the requirements pertaining to reductions of ratings that have been in effect for at least five years are applicable.  38 C.F.R. § 3.344(a),(c).  Reexaminations reflecting improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

As noted above, reexaminations reflecting improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The Board finds that material improvement was demonstrated by the VA examinations that were full, complete, and sufficient to establish the current level of impairment related to the Veteran's bilateral pes planus.  

Neither of the VA examinations performed during this rating period (in March 2005 and April 2006) demonstrated that the criteria for a 50 percent rating were present.  Thus material improvement was consistently shown.  

Thus, the Board concludes that the evidence reflected an actual improvement in the Veteran's bilateral pes planus, such that a rating reduction from 50 percent to 10 percent was proper.   

The Board will now address whether the Veteran's bilateral pes planus warrants a rating in excess of 50 percent prior to April 1, 2007, and in excess of 10 percent from April 1, 2007.

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flat foot; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Prior to April 1, 2007, the Veteran was rated at 50 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276.   The Board notes that this is the maximum rating allowed under Diagnostic Code 5276, and as such, a rating in excess of 50 percent is not warranted.  Here, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

After April 1, 2007, Veteran has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired flatfoot.  The Board does not find that a higher rating is justified.  While severe metatarsus primus varus with hallux valgus deformity was seen on a November 2008 VA podiatry record, the June 2010 VA examiner specifically stated that the current examination showed only evidence of bilateral pes planus without evidence of severe metatarsus primus varus with associated hallux valgus deformity.  This was confirmed by review of x-rays.  The examiner also opined that the Veteran's foot condition should not hinder the claimant's ability to work on a full-time, unrestricted basis, and that the foot condition should not hinder the claimant's ability to function on an unlimited basis.  
The examiner found there were no callosities and no edema.  The Veteran consistently complained of pain in the feet, particularly after prolonged standing and walking.  Objective examination did show pain on palpation along the plantar surface of the feet, as well as pain over the metatarsophalangeal joint, bilaterally.  However, the examiner opined that the amount of pain complaints with palpation to the feet appeared to be significantly out of proportion to the amount of pressure applied.  Thus, while pain on manipulation has been noted throughout the medical record, the Board does not find that this alone warrants an increased rating for the Veteran's disability.  In fact, the criteria for a 10 percent rating contemplate pain on manipulation.  

The Board has also considered whether any alternate diagnostic code provision affords the Veteran a disability rating in excess of 10 percent for his bilateral pes planus.  The Board finds that the only other diagnostic code of potential application here is Diagnostic Code 5284, which affords a 20 percent evaluation for moderately severe injuries of the foot.  However, based on the competent evidence as discussed above, the Veteran's pes planus disability is not found to more nearly approximate a 20 percent evaluation under Diagnostic Code 5284.  Aside from the Veteran's pain and the subjective complaints that prescribed orthotics don't alleviate his symptoms, the medical evidence shows little to no other objective abnormalities. 

For the foregoing reasons, a disability rating in excess of 10 percent from April 1, 2007, for the Veteran's pes planus is not warranted here.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  However, while the June 2010 VA examiner was not specific as to the degree of functional loss caused by pain, as stated above, the examiner opined that the Veteran's subjective complaints of pain were significantly out of proportion to the amount of pressure being applied, thereby indicating symptom magnification.  As such the examiner found that the Veteran was not functionally hindered by his pes planus.  

For these reasons the Board finds that the 10 percent disability rating assigned for the Veteran's pes planus from April 1, 2007 appropriately reflects his level of disability and there is no basis for a higher rating.


III.  Entitlement to a rating in excess of 10 percent for a right knee disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Additionally, under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), when a Veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of the disorder since the effective date of service connection.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion of the right knee.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  

Diagnostic Code 5262 provides for a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability, a 20 percent rating for malunion with a moderate knee or ankle disability, and a 30 percent rating for malunion with a marked knee or ankle disability.  A 40 percent rating is warranted nonunion of the tibia and fibula with loose motion, requiring a brace.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

By a March 2003 rating decision the RO granted service connection for right knee bursitis with laxity, and assigned a 10 percent rating, effective November 2002.  In November 2005, the Veteran submitted a claim for an increased rating.  A June 2006 rating decision denied the Veteran's claim for an increase and the Veteran appealed.

VA treatment records dated March to April 2005 noted complaints of right knee pain, with the knee continually giving way while at work.  Examination revealed that range of motion was within the normal limits except for a positive patella test.  A diagnosis of patellofemoral syndrome of the right knee was provided.

The Veteran was afforded a VA examination in April 2006 during which time he complained of weakness and inability to stand for long periods of time.  He also complained of stiffness and swelling in the morning and after sitting.  Examination revealed signs of edema, tenderness, "locking" pain, and crepitus.  Range of motion testing revealed flexion to 90 degrees, and extension to 0 degrees.  Joint function was limited and additional 10 degrees following repetitive motion due to pain.  Range of motion was not additionally limited following repetitive motion by fatigue, weakness, lack of endurance, and incoordination.  Anterior and posterior cruciate ligaments as well as medial and lateral collateral ligaments stability tests were within the normal limits.  Medial and lateral meniscus stability testing were also within the normal limits.  X-rays were within the normal limits.  A diagnosis of right knee bursitis secondary to pes planus was provided.  

The Veteran was afforded another VA examination in June 2010.  The Veteran complained of pain in the right knee.  Examination revealed that the Veteran was able to squat to 140 degrees of bilateral knee flexion and recover.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no evidence of swelling, ecchymosis or skin discoloration, and no evidence of right knee effusion.  Lachman's, anterior drawer, and posterior drawer testing were negative.  There was negative pivot-shift, and the knee was stable to both varus and valgus stress testing.  There was 4/10 medial joint line pain to palpation with no lateral joint line pain and no pain to patellar compression.  There was no evidence of Genu Recurvatum, locking pain, crepitus, or ankylosis.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  X-rays reviewed showed evidence of mild degenerative changes without acute fracture or dislocation.  The examiner provided a diagnosis of degenerative arthritis of the right knee.  He stated that that the examination failed to show evidence of right knee "bursitis" which appeared to be resolved.  

VA treatment records dated July 2009 to February 2011 are silent to any complaints of or treatment for right knee bursitis.

In this case, the objective evidence does not demonstrate a disability picture commensurate with limitation of flexion to 30 degrees in the right knee such as to enable a higher rating under Diagnostic Code 5260.  VA examinations showed that the Veteran's flexion ranged from 90 to 140 degrees.  The April 2006 examiner noted that the Veteran's flexion was limited an additional 10 degrees on repetitive motion due to pain.  However, the June 2010 examiner indicated that joint function was not additionally limited on repetitive motion.  However, even considering the additional loss of motion on repetitive movement in April 2006, the objective evidence does not show flexion in the right knee limited to 30 degrees.  As such a rating in excess of 10 percent is not warranted.  

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of both flexion and extension to a compensable degree.  Thus, assignment of separate evaluations for limitation of flexion and extension of the right knee is not appropriate here.   The Board notes that a separate compensable rating is not warranted for limitation of extension in the right knee.  Both the April 2006 and June 2010 VA examinations showed full extension.  Thus, as there is no evidence of extension limited to 10 degrees in the right knee, a separate rating is not warranted for the knee under Diagnostic Code 5261.

Again, in reaching this conclusion, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further regarding separate ratings, the Board acknowledges VAOPGCPREC 23-97, which holds that separate ratings may apply for arthritis and instability of the knee.  Specifically, the VA General Counsel has held that, when x- ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not warranted here, as there was no objective evidence of instability of the knees bilaterally and varus, valgus, Lachman's, and drawer tests were all negative.  Thus, while there was x-ray evidence of arthritis in the right knee, there was no evidence of any instability of the right knee.  As such, a separate rating under Diagnostic Code 5257 is inapplicable and there is no basis for assignment of a separate rating pursuant to VAOPGCPREC 23-97 or VAOPCGPREC 9-98.  

The Board has also considered whether a separate compensable rating is warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  While the Veteran complained of subjective locking, and examination showed crepitus, anterior and posterior cruciate ligament testing, medial and lateral meniscus stability testing, and medial and lateral collateral ligament stability testing were all within the normal limits on examination in both April 2006 and June 2010.  Additionally, the June 2010 examiner noted no evidence of locking pain or crepitus.  Thus, as the objective evidence does not show a disability picture commensurate with even slight lateral instability in the right knee, a separate compensable rating for the right knee is not warranted under Diagnostic Code 5257.

The Board has also considered whether an increased or separate rating for the right knee disability is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate malunion of the tibia and fibula, Diagnostic Code 5262 is not applicable.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).
Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a right knee disability.  In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for pes planus prior to April 1, 2007 is denied; the appeal of the reduction of the disability evaluation for bilateral pes planus, from 50 percent to 10 percent, effective April 1, 2007, is denied; and a rating in excess of 10 percent from April 1, 2007, is denied.

A rating in excess of 10 percent for right knee bursitis is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


